Citation Nr: 1032829	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  98-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed 
psychiatric disorder, including post-traumatic stress disorder 
(PTSD) and depressive reaction. 

2.  Entitlement to service connection for headaches, diarrhea, 
hair loss, fatigue, a sleep disorder, and for joint and muscle 
pain, all due to an undiagnosed illness.  

3.  Entitlement to an initial rating in excess of 10 percent for 
low back strain prior to December 21, 2006 and to an initial 
rating in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1984, from November 1990 to September 1991, and from 
March 1992 to September 1992.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the benefits sought on appeal.  In a December 1997 
rating decision, the RO granted service connection for a low back 
strain and assigned a 10 percent rating effective November 22, 
1996.  In a January 2007 rating decision, the RO increased the 
assigned rating to 20 percent disabling, effective December 21, 
2006.  The Board notes that the rating decisions have essentially 
resulted in staged ratings for low back strain. 

In June 2007, the Veteran testified at a Travel Board hearing 
before the undersigned; a transcript of that hearing is of 
record.  The appellant submitted additional medical evidence 
along with a waiver of consideration by the agency of original 
jurisdiction.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from January 1991 to 
July 1991. 

2.  The Veteran's lay testimony regarding being separated from 
his convoy and lost without communication, being located 50 yards 
from explosions, having air fights going on around him, seeing 
numerous dead bodies, fearing for his life, and seeing makeshift 
graves, pillboxes, gravesites and unexploded ordinances is 
credible, consistent with the places, dates, and circumstances of 
service in Southwest Asia, and is sufficient to verify the 
occurrence of the reported events. 

3.  There is medical evidence of record linking the Veteran's 
currently diagnosed PTSD to a verified in-service stressor.

4.  The Veteran's PTSD encompasses manifestations of depressive 
reaction.  

5.  While the Veteran has complaints of headaches, diarrhea, hair 
loss, fatigue, and joint and muscle pain, the probative medical 
evidence does not relate such symptoms to the Veteran's service, 
or to an undiagnosed illness.  

6.  The Veteran's complaints of sleep disturbance/disorder have 
been attributed to his service-connected psychiatric disorder, 
including PTSD. 

7.  Throughout the appeal period, the Veteran's low back strain 
has been manifested in moderate limitation of motion; there is no 
evidence of severe loss of lumbar spine motion; forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; 
favorable ankylosis of the entire thoracolumbar spine; severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteo- arthritic changes, or narrowing or irregularity of 
joint space, or abnormal mobility on forced motion; severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; neurological symptoms warranting a separate 
compensable rating; or incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least four weeks 
during the past year.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
variously diagnosed psychiatric disorder, including PTSD have 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2009), 75 Fed.Reg. 39,843 (Jul 13, 2010). 

2.  The criteria for service connection for headaches, diarrhea, 
hair loss, fatigue, joint and muscle pain, and sleep disturbance, 
to as due to undiagnosed illness or other qualifying chronic 
disability have not been met.  1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2009).

3.  Prior to December 21, 2006, the criteria for a 20 percent 
rating for low back strain have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 5295 (prior to 
September 23, 2002); Code 5293 (from September 23, 2002 through 
September 25, 2003); Codes 5237, 5242, 5243 (from September 26, 
2003).

4.  From December 21, 200, the criteria for a rating in excess of 
20 percent rating for low back strain have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 
5295 (prior to September 23, 2002); Code 5293 (from September 23, 
2002 through September 25, 2003); Codes 5237, 5242, 5243 (from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). ; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. 
§ 303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  A Variously Diagnosed Psychiatric Disorder, including PTSD 
and Depressive Reaction

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)); in certain circumstances, credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of 
the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that involved 
actual or threatened death or serious injury, or threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.   A 
stressor must consist of an event during such service that is 
outside the range of usual human experience and such that would 
be markedly distressing to almost anyone, such as experiencing an 
immediate threat to one's life or witnessing another person being 
seriously injured or killed.  It is the distressing event, not 
mere presence, that constitutes a valid stressor.  Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1994).  Moreover, service in a combat 
zone is stressful to some degree to all who are there, whatever 
their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 
65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality").  

For claims that were appealed to the Board but not decided as of 
July 13, 2010, changes to the applicable regulations are in 
effect.  Specifically, if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed.Reg. 
39,843 (Jul 13, 2010) 

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993). 

In this case, service personnel records show that the Veteran 
served in Saudi Arabia from January 14, 1991 to July 25, 1991.  
His DD Form 214 reveals that he had service with the 1/158th 
Field Artillery Battalion as a power generator mechanic.   The 
limited available service treatment records included an April 
1994 report of medical history and clinical that was negative for 
complaints, treatment, or diagnoses relating to a psychiatric 
disorder.  On his report of medical history, the Veteran 
specifically indicated that he did not have depression or 
excessive worry, or nervous trouble of any sort.  

VA treatment records showed that the Veteran sporadically 
received treatment from 1996 to 2007.  A February 1998 record 
noted that the Veteran had felt depressed since his return from 
the Persian Gulf War.  He was diagnosed with, among other things, 
probable PTSD.  

On May 1997 VA examination, the Veteran reported that he served 
in the Persian Gulf for six months.  He served with A Battery, 
1st Battalion, 158th Field Artillery.  He indicated that he was 
in combat conditions.  He reported that his unit came under fire 
by friendly forces who were firing at enemy tanks, resulting in 
the Veteran's unit being caught in the cross fire.  There were 
close calls, but no causalities.  He witnessed several enemy 
casualties.  He indicated that he was also stressed by chemical 
alerts during which he was required to wear heavy, confining 
protective gear for up to two hours.  The examiner noted that the 
Veteran experienced persistent and recurrent muscle pain and 
sleeping disturbances with secondary symptoms of anxiety and 
depression.  The Veteran reported that he had feelings depression 
and anxiety secondary to his physical health problems and fear 
for his future.  After examination, he was diagnosed with 
depressive reaction considered secondary to physical health 
problems and inability to work (since January 1996).  

A February 1998 initial evaluation by Rutgers Anxiety Disorders 
Clinic noted that the Veteran was experiencing a variety of 
emotional and physical difficulties since his return from the 
Gulf War in 1991.  Additionally, several significant stressors 
occurred since his return from the Gulf, such as having a car 
accident, losing his job, and the death of his brother that 
exacerbated his symptoms.  His psychological difficulties 
included, recurrent nightmares, sleeping difficulties, severe 
daily anxiety, intrusive flashbacks, weight loss, depressions, 
loss of interest in pleasurable activities, cognitive confusion, 
alcohol and drug abuse, and active suicidal ideation.  He 
described several traumatic incidents such as being separated 
from his convoy and lost for several hours, being caught in 
friendly fire, having air fights around him, and seeing numerous 
dead bodies.  He described several occasions where he felt as if 
he were going to lose his life, both during combat and air 
fights, and when he was almost accidentally shot by his own 
troops at night by mistake.  He was voluntarily hospitalized in 
the VA Hospital in East Orange in February 1998.  His diagnoses 
included major depressive disorder, alcohol and cocaine abuse, 
and PTSD.  

On October 1998 VA examination, the Veteran reported that he 
witnessed a vehicle detonate a land mine.  He also was caught in 
the crossfire between enemy and British tanks on February 26, 
1991, in which explosions occurred within 50 yards of his 
position.  After examination, the Veteran was diagnosed with 
major depressive disorder, no psychosis, manifested by persistent 
depression, low self-esteem, lack of motivation for goal directed 
activities, and social isolation.  He also had PTSD manifested by 
nightmares of Persian Gulf experiences, intrusive memories of 
combat and excessive startle reactions to loud sounds.  His Axis 
IV diagnosis included, among other things, combat stress.  His 
Global Assessment of Functioning (GAF) score was 45.  In an 
August 2000 addendum, the VA examiner indicated that in reviewing 
the May 1997 and October 1998 VA examination reports, there was 
an implication that symptoms of depression and/or PTSD did not 
begin until after the Veteran's Persian Gulf experience in 1991. 

At his June 2007 Travel Board hearing, the Veteran reported that 
he once was separated from his unit for about an hour and as 
there was no radio in the vehicle there was no way of 
communicating.  He also was part of a convoy, in which there were 
explosions going on around them.  He saw makeshift graves, 
pillboxes, gravesites, and unexploded ordinances.  He also 
indicated that he saw a private doctor at Rutgers that his VA 
representative hired.  He stopped seeing the private doctor 
because he ended his relationship with that VA representative.  

The documents in the claims file, including a February 1998 
initial evaluation by Rutgers Disorders Clinic, and October 1998 
VA examination, satisfy the first element of a PTSD claim under 
the former and revised criteria of 38 C.F.R. § 3.304(f) because 
they include diagnoses of PTSD.  

The October 1998 VA examination also satisfies the second element 
of a PTSD claim under the former and revised criteria 38 C.F.R. § 
3.304(f), because it links the Veteran's PTSD to combat stress 
and Persian Gulf War experiences and thus to in-service 
stressors, including being caught in the crossfire between enemy 
and British tanks on February 26, 1991 and that explosions that 
occurred within 50 yards of his position and witnessing a vehicle 
detonating a land mine.  

Having submitted a diagnosis of PTSD that is linked to claimed 
in-service traumatic stressors, the Board must now determine 
whether the record contains credible supporting evidence that the 
claimed in-service stressors actually occurred.

A veteran need not corroborate every detail of an alleged 
stressor, including his participation in the activity, for 
verification purposes.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(holding that a veteran who had a military occupational specialty 
unrelated to combat, but was stationed with a unit that sustained 
attacks strongly suggests that the veteran was, in fact, exposed 
to these attacks). 

In this case, the Veteran's DD Form 214 and other service 
personnel records establish that he served in the Saudi Arabia as 
a member of the A Battery 1/158th Field Artillery Battalion as a 
power generator mechanic.  He received a Humanitarian Service 
Medal, National Defense Service Medal, Southwest Asia Service 
Medal, and the Desert Storm Service Medal.  These particular 
records, which do not reflect that the Veteran was commended for 
combat or received a Combat Infantryman Badge or Purple Heart, 
which are awarded for combat-related circumstances, do not 
establish the Veteran's engagement in combat.  

Regardless, the Board concludes that service connection for PTSD 
is warranted under the new regulations permitting the Veteran's 
own statements to establish the occurrence of a stressor.  The 
weight of credible medical evidence shows that he has been 
diagnosed with PTSD related to the events in Iraq as reported to 
VA examiners and adjudicators.  Although the record does not show 
that the Veteran engaged in combat action, service personnel 
records showed that he served in a combat area in duties, places, 
and circumstances consistent with his reports of traumatic events 
that included being close to explosions that occurred within 50 
yards of his position; being separated from his convoy and lost 
for several hours; having air fights around him; seeing numerous 
dead bodies; fearing for his life; and seeing makeshift graves, 
pillboxes, gravesites, and unexploded ordinances.  The Board 
concludes that the Veteran's lay testimony of these events is 
consistent, credible, and sufficient to verify the occurrence of 
the events.  Certainly there is no evidence of record to indicate 
otherwise.  Therefore, service connection is warranted.   The 
Board notes that in reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In regards to the Veteran's claim seeking service connection for 
depressive reaction, the Board finds that this claim is now moot 
because the Veteran has now been service-connected for PTSD that 
encompasses the manifestations of a depressive disorder.  In an 
August 2000 addendum to a prior VA examination, the examiner 
noted the Veteran's PTSD and depression disorder encompassed 
dysphoric mood, irritability, social isolation, poor 
concentration, etc, even though his psychiatric implantology has 
been divided into two separate and distinct categories.  Absent 
evidence of a mental disability with distinct symptomatology from 
his service-connected PTSD, consideration of service connection 
for a psychiatric disorder, claimed as depressive reaction, is 
not warranted.  Such an action would amount to impermissible 
pyramiding. 38 C.F.R. § 4.14 (2009).  VA is prohibited from 
awarding disability benefits for two separate diagnoses that 
produce the same manifestations of a disability.

B.  Service connection for headaches, diarrhea, hair loss, 
fatigue, a sleep disorder, and for joint and muscle pain, all due 
to an undiagnosed illness

The Persian Gulf War Veterans' Benefits Act authorizes VA to 
compensate any Persian Gulf War Veteran suffering from a chronic 
disability resulting from an undiagnosed illness or combination 
of undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more within 
a specified presumption period following service in the Southwest 
Asia theater of operations during the Persian Gulf War.  This 
statute expands the definition of "qualifying chronic disability" 
(for service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, but 
also any diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service connection under 38 
U.S.C.A. § 1117(d).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1).  A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms; and any diagnosed 
illness that the Secretary determines (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome).  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms 
which may be manifestations of an undiagnosed illness or 
medically unexplained chronic multisymptom illness include, but 
are not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, joint 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, and 
this includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if 
it has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

At the outset, the Board finds that the grant of direct service 
connection or presumptive service connection under 38 C.F.R. § 
3.317 is not possible for the Veteran's sleep disturbance.  This 
is because the Veteran's sleep disturbance has been shown to be a 
symptom of a psychiatric disorder, including PTSD and Major 
Depressive Disorder.  On February 1998 evaluation by Rutgers 
Anxiety Disorders clinic found that the Veteran's psychological 
difficulties included recurrent nightmares, and sleeping 
difficulties.  Because the Veteran's sleep disturbance has been 
attributed to a known clinical diagnosis, entitlement to 
presumptive service connection under 38 C.F.R. § 3.317 is 
precluded.  Service connection has been granted in this decision 
for PTSD and this symptom will considered when assigning the 
percent disability evaluation.  The competent evidence of record 
does not show that the Veteran's sleep disturbance is causally 
related to active duty outside of his service-connected PTSD such 
as to enable a grant of service connection on a direct, 
nonpresumptive basis.  

In regards to the remaining issues, the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for headaches, diarrhea, hair 
loss, fatigue, and joint and muscle pain, including as due to an 
undiagnosed illness, so these claims must be denied.  38 C.F.R. 
§ 3.102.

The limited available service treatment records (STR's) included 
an April 1994 report of medical history and clinical evaluation 
that was negative for complaints, treatment, or diagnoses 
relating to headaches, diarrhea, hair loss, fatigue, and for 
joint and muscle pain, all due to an undiagnosed illness.  On his 
report of medical history, the Veteran specifically indicated 
that he did not have swollen or painful joints, frequent or 
severe headache, dizziness or fainting spells, frequent 
indigestion, stomach or intestinal trouble, rectal disease, or 
recent gain or loss of weight.  He did indicate that he had 
arthritis, rheumatism, or bursitis.  The absence of complaints or 
treatment regarding headaches, diarrhea, hair loss, fatigue, and 
joint pain is probatively significant and given a lot of weight 
and credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if the 
Veteran did indeed have any problems that begin within six months 
of him returning from the Persian Gulf, as he is alleged during a 
March 1996 VA consultation report and at his June 2007 Travel 
Board hearing, then he would have reported at least a history of 
having such symptoms during the April 1994 examination from the 
National Guard (approximately three years after he returned from 
the Persian Gulf).  The Board notes that at his hearing he also 
indicated that his headaches actually began in service, but he 
did not report them.  

Additionally, there is no objective evidence of continuance of 
symptomatology during the years following the Veteran's return 
from the Persian Gulf.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology). In 
particular, there is no evidence that the Veteran has chronic 
complaints of headaches, diarrhea, hair loss, fatigue, and joint 
and muscle pain.  Although there is initial documentation of the 
Veteran reporting such symptoms between 1996 and 1998, there is 
nothing beyond these initial complaints until the Veteran 
reported the symptoms again at his June 2007 Travel Board 
hearing, approximately ten years later.  

Between 1996 and 1998, on March 1996 VA consultation report, the 
Veteran reported that he had complaints of fatigue and muscle 
pain that started within approximately six months of returning 
from the Persian Gulf.  He indicated that the symptoms started 
with hair loss, diarrhea, and myalgia involving the upper and 
lower extremities.  He also indicated that he had fatigue in the 
mornings.  On examination, there was muscle tenderness in 10 of 
the 18 tender spots for fibromyalgia.  The assessment was 
fibromyalgia like symptoms.  On May 1997 VA examination, the 
Veteran reported a history of diarrhea since February 1993.  He 
denied abdominal pain, nausea, vomiting, and bright red blood in 
stool.  He also reported a history chronic arthralgia and 
fatigue.  He had present complaints of arthralgia and hair loss.  
Other complaints included bleeding gums and hearing loss.  A 
physical examination revealed that his genitourinary system was 
within normal limits.  Laboratory testing revealed that the 
rheumatoid factor was negative.  On May 1997 VA mental status 
examination, it was noted that the Veteran experienced persistent 
and recurrent muscle pain with secondary symptoms of anxiety and 
depression.  On May 1997 VA neurological examination, the Veteran 
reported that he had diarrhea, muscle aches, joint pains, 
fatigue, hair loss, bleeding gums, and headaches.  After 
examination, he was diagnosed with headaches.  A February 1998 VA 
mental health and treatment plan noted that the Veteran had 
decreased energy.  
 
An August 2000 VA treatment record that included a rheumatology 
consult noted that the Veteran had fibromyalgia like symptoms, 
but the Veteran did not show up for the appointment.  

The Board notes that there are no treatment records past the year 
2000 that show present complaints or treatment for headaches, 
diarrhea, hair loss, fatigue, and joint and muscle pain (beyond 
any pain described when addressing his service-connected back 
disability).  

In February 2008, the Board remanded these claims to obtain 
treatment records and afford the Veteran an adequate and 
contemporaneous examination.  The Veteran was advised of the 
consequences in failing to report for the examination without 
good cause, including possible denial of the claim.  See 
38 C.F.R. § 3.158 and 3.655.  The VA repeatedly tried to contact 
the Veteran to no avail; therefore, the Board's analysis of the 
Veteran's claim is limited to the presently available evidence.  

On review of the record, there was no objective medical evidence 
of a gastrointestinal disorder manifested by diarrhea.  On May 
1997 VA examination, a physical examination revealed that his 
genitourinary system was within normal limits.  Although the 
Veteran indicated during his June 2007 Travel Board hearing that 
he had an upcoming colonoscopy scheduled with a private 
physician, when the Board remanded the claim to obtain current 
records including providing the Veteran with the necessary VA 
Form 21-2142, the Veteran did not respond.  There continues to be 
no evidence of a gastrointestinal disorder manifested by 
diarrhea.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) 
("Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability. 38 U.S.C. § 1110 (formerly § 310)).  

Additionally, there was no probative medical evidence that the 
Veteran's complaints headaches, diarrhea, hair loss, fatigue, and 
joint and muscle pain were related to his military service, 
including his service in Southwest Asia, or to an undiagnosed 
disability.  The Board acknowledges that in March 1996 VA 
consultation report, the Veteran had complaints of fatigue and 
muscle pain, hair loss, diarrhea, and myalgia, and it was noted 
that it was questionable as to whether there was a relation to 
pulmonary symptoms secondary to Gulf exposure.  Likewise, on May 
1997 VA neurological examination, the Veteran indicated that 
while he was in the Persian Gulf, he was located in an area 
called Khamisiyah, about 15 miles southeast of Annasiriyah in 
southern Iraq.  There were a lot of chemical weapons present in 
that area when U. S. Forces destroyed a series of ammunition 
storage bunkers and crated munitions in a pit area.  The examiner 
commented that the blown up chemical ammunitions could have some 
bearing on the Veteran's symptoms and nature of the headache.  
This could be secondary to the release of chemical substance.  
However, the Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot support a 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  For 
example, an examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner too 
speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a causal 
relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(a doctor's statement framed in terms such as "could have been" 
is not probative).  

The Board also notes that on a May 1997 VA examination, the 
examiner found that there was no clearly defined diagnosis 
explaining the Veteran's symptoms, it was not clear what symptoms 
the examiner was addressing.  During that examination, the 
Veteran reported a past history of arthralgia and fatigue, and 
present symptoms of arthralgia and hair loss.  Other symptoms 
reported included bleeding gums and hearing loss.  Furthermore, 
the examiner did not indicate that any such symptoms were due the 
Veteran's service or to an undiagnosed illness.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability

In summary, there currently is no probative medical nexus 
evidence of record indicating the Veteran developed headaches, 
diarrhea, hair loss, fatigue, and joint and muscle pain during or 
as a result of his service in the military.  See Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).

While the Veteran is competent to report that he has continuously 
experienced headaches, diarrhea, hair loss fatigue, and joint and 
muscle pain such statements are outweighed by the in service and 
post service evidence of record.  The Board finds that the 
probative value of such allegation is outweighed by the lack of 
contemporaneous medical evidence.  See Buchanan, supra.  
Furthermore, there is no probative evidence that the Veteran's 
headaches, diarrhea, hair loss fatigue, and joint and muscle pain 
are related to his military service, or to an undiagnosed 
illness.  In this regard, no medical professional has related 
such disorders to his service or service in Southwest Asia.  
Therefore, service connection for such disorders is not warranted 
on either a direct or presumptive basis. 

Further development or adjudication is not warranted, because, as 
discussed in detail above, the Veteran has not responded to VA 
attempts to further develop his claim since his Board hearing in 
June 2007 and the Veteran's lack of cooperation has resulted in a 
medical record for complaints of headaches, diarrhea, hair loss, 
fatigue, joint and muscle pain, and sleep disturbance that 
essentially stops at in 1998 or at the latest in 2000, over ten 
years ago.  Development of the evidence is incomplete due to the 
Veteran's lack of cooperation in the development of his claims, 
and the preponderance of the evidence currently in the claims 
file is against the Veteran's claims.  Accordingly, entitlement 
to service connection for headaches, diarrhea, hair loss fatigue, 
and joint and muscle pain, and sleep disturbance, as due to an 
undiagnosed illness is not warranted.

II.  Increased Rating

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities. 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Where there is a question as to which 
of two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rating disabilities of the musculoskeletal system, additional 
rating factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45.  Functional 
impairment shall also be evaluated on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity.  38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010. Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved. When limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Code 5003.

The veteran's statements describing his symptoms are competent 
evidence to the extent that he can describe what he experiences.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

In cases in which a claim for a higher initial evaluation, as 
here, stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

At the outset, it is noteworthy that the portion of VA's Ratings 
Schedule pertaining to evaluation of disabilities of the spine 
was amended twice during the pendency of this appeal. From their 
effective dates the veteran is entitled to a rating under the 
revised criteria (if such are found more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if it 
is moderate with recurring attacks. A 40 percent evaluation is 
authorized for intervertebral disc syndrome if it is severe with 
recurrent attacks and intermittent relief. A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 38 C.F.R. § 4.71a, Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total duration 
of incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
which ever method results in the higher evaluation. A maximum 60 
percent rating is warranted when rating based on incapacitating 
episodes, and such is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months. A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months. A 20 
percent evaluation is assigned for incapacitating episodes having 
a total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months.

Note 1 provides that for the purposes of ratings under Code 5293, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so. Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes. Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes. 38 C.F.R. § 4.71a, Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, Code 
5295 (2003). Lumbosacral strain warrants a 20 percent rating 
where there is muscle spasm on extreme forward bending, and loss 
of lateral spine motion, unilateral, in a standing position. A 40 
percent rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 percent 
rating if it is moderate and a 40 percent rating if it is severe. 
38 C.F.R. § 4.71a, Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent evaluation if 
it is favorable or a 50 percent evaluation if unfavorable. 38 
C.F.R. § 4.71a, Code 5289 (2003). Complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and ankylosis of major joints or without other joint 
involvement warrants a 100 percent rating. 38 C.F.R. § 4.71a, 
Code 5286 (2003).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995). The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment. 38 C.F.R. 
§ 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40. With respect 
to joints, in particular, the factors of disability reside in 
reductions of normal excursion of movements in different planes. 
Inquiry will be directed to more of less than normal movement, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 
4.45.

Under the criteria effective from September 26, 2003, lumbosacral 
strain, spondylolisthesis, and degenerative arthritis of the 
spine are rated under the general rating formula for rating 
diseases and injuries of the spine (outlined below). 38 C.F.R. § 
4.71a, Codes 5237 and 5242 (2007). Intervertebral disc syndrome 
is rated under the general formula for rating diseases and 
injuries of the spine or based on incapacitating episodes 
(outlined above), whichever method results in the higher rating 
when all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a, Code 5243 (2007).

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic criteria, 
which provide the following: First, associated objective 
neurological abnormalities are to be rated separately under an 
appropriate diagnostic code. Second, for purposes of VA 
compensation, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and right 
lateral flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees. Third, in exceptional cases, an examiner may state that, 
because of age, body habitus, neurological disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation. 
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

Throughout the appeal period, the Board finds that, based on the 
facts shown, the Veteran's low back disability was manifested by 
no more than a moderate loss of range of motion of the lumbar 
spine.  See Fenderson, supra.  The Board notes that on November 
1998 VA examination, it was noted that the Veteran could forward 
flex from 0 to 20 degrees and had full painless range of motion 
in all other planes of movement.  However, this appeared to be an 
anomaly as the majority of the Veteran's treatment records and 
evaluations reported his forward flexion from anywhere from 45 to 
90 degress.  Furthermore, at the time of the November 1998 VA 
examination, the examiner specifically noted that forward flexion 
was noted to be normal when the Veteran was removing his shoes.  
Given what appears to be inconsistencies in the Veteran's forward 
motion, this examination report lacks probative value.  On the 
prior June 1997 VA examination, the Veteran could flex to 90 
degrees, extend to 30 degrees, right and left bend to 17 degrees, 
and rotate on each side to 45 degrees.  There was pain on the 
extremes of motion.  Subsequent treatment records included an 
April 2001 record that revealed that forward flexion was 25% (or 
to 72 degrees) limited and reproduced pain.  Extension was 75% 
limited (or to 8 degrees) and reproduced pain.  Right side 
bending was 50% limited (or to 15 degrees) and left side bending 
was 25% limited (or to 23 degrees).  He was without evidence of 
acute neuro- deficit and symptoms of radicular pain.  A May 2001 
treatment record reported that forward flexion was 50% (or to 45 
degrees) and extension was 50% (or to 15 degrees), with pain in 
all planes.  On December 2006 VA examination, the Veteran had 
right and left lateral bending and extension from 0 to 30 
degrees, flexion from 0 to 60 degrees, and right and left 
rotation from 0 to 70 degrees with cog wheeling and jerking and 
multiple expressions of pain, but no evidence of an increased 
pulse rate.  The examiner indicated that were no DeLuca factors 
present on any of the above.  Here, the evidence indicated that 
the Veteran's range of motion of the lumbar spine more closely 
approximated a moderate loss, which warranted a 20 percent 
rating, but no higher, throughout the appeal period.  Even 
considering the DeLuca factors, there was no probative evidence 
of severe limitation of motion to warrant a 40 percent rating 
under Code 5292.  Also, x-rays demonstrated that there was no 
vertebral fracture to warrant an extra 10 percent rating for 
demonstrable deformity of a vertebral body from fracture.

In order to warrant a rating in excess of 20 percent, the Board 
considered other potentially applicable codes.  Although a review 
of the record showed that there was tenderness to palpation over 
the lumbosacral area, on June 1997 and December 2006 VA 
examinations, and spasm was noted on an August 2001 VA treatment 
record, there was no evidence of severe lumbosacral strain with 
listing of the whole spine, positive Goldthwaite's sign, marked 
limitation with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion, which was necessary findings to 
achieve a 40 percent rating under Code 5295.  No such symptoms 
were clinically shown.

There was also no evidence to support a rating in excess of 20 
percent under the criteria governing intervertebral disc syndrome 
under the criteria in effect prior to September 23, 2002, that 
required severe intervertebral disc syndrome with recurring 
attacks and only intermittent relief (Code 5293).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).  Throughout the appeal 
period the Veteran had complaints of chronic low back pain 
without radiation.  At his June 2007 Travel Board hearing, he 
indicated that he experienced pain on a regular basis.  An August 
2001 record revealed that he had degenerative disc disease of the 
lumbar spine and an MRI showed significant herniated disc 
disease.  However, the Board finds that the symptoms presented 
did not rise to the level of recurring attacks of severe 
intervertebral disc syndrome with only intermittent relief to 
warrant a 40 percent rating under Code 5293.

On November 1998 VA examination, it was noted that the Veteran 
had complaints of chronic low back pain without radiation.  He 
denied any numbness, tingling, or weakness of the extremities.  
On examination, there was no swelling, increased heat, or 
erythema in any joint.  There was no atrophy or fasciculation of 
the paraspinal muscles.  The musculature of the upper and lower 
extremities was symmetrical.  Tenderness to palpation was noted 
over the SI joints bilaterally.  There was no tenderness to 
palpation of the spinous process or paraspinal muscles.  Spinal 
curvature was noted to be intact.  He could stand on his heels 
and toes.  The gait was fluid without impediment.  X-rays of the 
lumbar spine were negative.  

An April 2001 VA treatment record reported that the Veteran was 
without evidence of acute neuro- deficit and symptoms of 
radicular pain.  In May 2001, straight leg raising was negative 
for radicular symptoms.  On December 2006 VA examination, it was 
noted that the Veteran never had back surgery.  He indicated that 
he had pain all day every day.  There was no radiation, numbness, 
weakness, or bowel or bladder incontinence.  He had erectile 
dysfunction.  He wore a brace.  There was no physician-directed 
bedrest.  He was unable to bend, crawl, or sit for more than 10 
minutes.  He had no difficulty walking.  On examination, he 
walked without a limp using no assistive device.  There was 
tenderness to extremely light palpation on the right lower lumbar 
region.  He had positive axial compression pain.  There was 
positive truncal rotation pain and a positive Burn's test.  He 
had positive straight leg raising bilaterally while sitting, in 
which he was able to extend his knees to 0 with him reporting 
pain in the right low back with both legs.  In the supine 
position, he had exquisite positive straight leg raising with 
pain at 30 degrees on the left and 20 degrees on the right.  The 
examiner noted that at the end of the examination, the Veteran 
sat straight up from the supine position without the use of his 
arms.  The impression was that he had a lumbar strain with facet 
arthritis with significant symptoms magnification on examination.  
Therefore, there was also no evidence that the veteran suffered 
from mild, incomplete paralysis of the sciatic or peroneal nerve 
so as to warrant a separate compensable rating based on 
neurological residuals. See 38 C.F.R. § 4.124a, Codes 8520, 8521.

Effective from September 23, 2002, VA's rating schedule allowed 
for intervertebral disc syndrome to be rated either on the basis 
of the total duration of incapacitating episodes over the past 12 
months, or by combining separate evaluations for orthopedic and 
neurologic manifestations, whichever method results in a higher 
evaluation.  Here, the medical evidence does not show, nor does 
the Veteran allege, that he has had any incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months that would warrant a higher 40 
percent rating.  On December 2006 VA examination, it was 
specifically noted that there was no physician-directed bedrest. 

The orthopedic manifestations of the Veteran's service connected 
disability are no more than moderate at worst, warranting no more 
than a 20 percent rating.  This 20 percent rating may be combined 
with a rating for the neurological manifestations of the 
disability.  As mentioned above, multiple VA examinations 
indicated that there was no evidence of radiculopathy related to 
the veteran's low back strain.  Therefore, a compensable (10 
percent) rating under Code 8520 (which would be combined with the 
rating for orthopedic manifestations) is not warranted.

Under the most recent revision (effective September 26, 2003), 
intervertebral disc syndrome (Code 5243) may be rated either 
under the General Rating Formula for Diseases and Injuries of the 
Spine or based on incapacitating episodes, whichever method 
results in the higher rating.  As incapacitating episodes of a 
total duration of at least four weeks but less than six weeks 
during the past 12 months were not shown, a higher rating on that 
basis is not indicated.  Under the General Rating Formula (which 
also includes lumbosacral strain), a rating in excess of 20 
percent is only possible when there is ankylosis or limitation of 
thoracolumbar spine with forward flexion to 60 degrees or less.  
After reviewing the entire disability picture, and multiple 
records and VA examinations reports, the Veteran's forward 
flexion mostly ranged between 45 and 90 degrees.  Therefore, a 20 
percent rating, but no higher under the General Rating Formula is 
warranted.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
Veteran has any functional loss beyond what he is presently being 
compensated for in the 20 percent rating.  38 C.F.R. §§ 4.40, 
4.45, Deluca v. Brown 8 Vet. App. 202 (1995).

The Board notes that the RO had assigned staged ratings to this 
disability.  Specifically, the RO has assigned this disability a 
10 percent rating prior to December 21, 2006 and a 20 percent 
rating from that date.  After reviewing the evidence of record, 
the Board concludes that the Veteran's service-connected low back 
strain warrants a 20 percent disability rating.  Thus, with 
application of the benefit-of- the-doubt rule, 38 U.S.C.A. § 
5107(b), the Board finds that during the course of the appeal 
period prior to December 21, 2006, a higher rating of 20 percent 
is warranted for the Veteran's low back strain.  However, there 
is a preponderance of the evidence against a rating in excess of 
20 percent at any point throughout the appeal.  38 U.S.C.A. § 
5107.  There are no identifiable periods of time, throughout the 
appeal period in which the Veteran's low back strain had been 
persistently more severe than the extent of disability 
contemplated under the assigned 20 percent rating, and thus 
higher "staged ratings" are not warranted.  Fenderson, supra.

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected low back strain.  
Thus, the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide. 38 C.F.R. § 3.159(b) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to the 
Veteran's claims for service connection in correspondence sent to 
the Veteran in May 2006 and May 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  These letters also provided notice 
pursuant to the Dingess decision.  The claims were subsequently 
readjudicated in April and May 2010 supplemental statements of 
the case (SSOC's).

In regards to the claim seeking an initial compensable rating for 
a low back strain, as the December 1997 rating decision that is 
on appeal granted service connection for a low back strain and 
assigned a rating and an effective date for the award, statutory 
notice had served its purpose and its application was no longer 
required. See Dingess/Hartman, supra.  Also, a January 2007 
rating decision increased the rating to 20 percent disabling 
effective from December 21, 2006.  Notably, the May 2008 letter 
also provided the Veteran with notice on the "downstream" issues 
of disability rating and effective date criteria.  April and May 
2010 SSOC's readjudicated the matter after the Veteran had ample 
opportunity to respond and further development was completed. 38 
U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  Neither the Veteran nor his representative have alleged 
that notice as to this matter was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008)

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post- service 
VA and private medical records, VA examination reports, and the 
transcript from a June 2007 Travel Board hearing.  As previously 
mentioned, the Veteran's STR's are incomplete.  The record shows 
that the Veteran's STR's have been requested and in May 1997, the 
Adjutant General's Office for the State of New Jersey indicated 
that there were no records for the Veteran.   The Board finds 
that an attempt to obtain any missing records would be futile.  
September 1997 correspondence from the Veteran shows that he was 
aware that his service records were missing.  

In cases where the Veteran's STR's are unavailable through no 
fault of the claimant, there is a heightened obligation to assist 
the claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The Board notes that the May 
2008 notice letter advised the Veteran to submit alternative 
evidence such as lay testimony, records and statements form 
service medical personnel, employment physical examinations, 
medical evidence of treatment since military service, pharmacy 
records, and/or insurance examination reports in support of his 
claim.  The Board notes that the Veteran has not indicated that 
he received any treatment in service for symptoms related to an 
undiagnosed illness.  During his June 2007 Travel Board hearing, 
he specifically indicated that he did not receive treatment in 
service for his headaches, and that the other claimed symptoms 
did not begin until after his return from the Persian Gulf.  The 
Veteran did not respond to the May 2008 notice letter.   

As previously mentioned, although the Veteran indicated during 
his June 2007 Travel Board hearing that he had an upcoming 
colonoscopy scheduled with a private physician, when the Board 
remanded the claim to obtain current records including providing 
the Veteran with the necessary VA Form 21-2142, the Veteran did 
not respond.  

Here, the RO/AMC has either obtained, or made sufficient efforts 
to obtain, records corresponding to all treatment for the claimed 
disorder described by the Veteran.  Additionally, the RO 
attempted to provide the Veteran with a VA examination regarding 
his undiagnosed illnesses in compliance with the Board's February 
2008 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In March 2010, the Veteran's examinations were cancelled 
as the Veteran indicated that he needed more time to prepare of 
this appointment.  In April 2010, VA contacted the Veteran 
numerous times in an attempt to clarify his request.  His phone 
numbers on file were disconnected.  In a July 2010, appellant's 
post-remand brief, the Veteran's representative noted that 
numerous attempts to contact the Veteran failed.  

The law provides that while VA is obligated to assist a claimant 
in the development of a claim, there is no duty on VA to prove 
the claim.  As the Court stated in Wood v. Derwinski, "[t]he duty 
to assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." 1 Vet. App. 190, 193, 
reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 
8 Vet. App. 517 (1996).  Moreover, the Veteran, alone, is 
responsible to keep the RO informed of his current address and 
phone number, and to report any changes in a timely manner.  If 
he does not do so, "there is no burden on the part of the VA to 
turn up heaven and earth to find him." See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the record is ready for 
appellate review.


ORDER

Service connection for a variously diagnosed psychiatric 
disorder, including PTSD is granted. 

Service connection for headaches, diarrhea, hair loss, fatigue, a 
sleep disorder, and for joint and muscle pain, all due to an 
undiagnosed illness is denied. 

Prior to December 21, 2006 a 20 percent rating, but not more, for 
a low back strain is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards, and from 
December 21, 2006 a rating in excess 20 percent rating for a 
lumbar spine disorder is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


